Exhibit 10.1
 
 
 
 
LEASE


THIS LEASE (this "Lease") is dated as of February 27, 2018, by and between 7725
RENO #1, LLC, an Oklahoma limited liability company ("Landlord"), and KAIROS
GLOBAL TECHNOLOGY, INC., a Nevada corporation ("Tenant").



1.
LEASE; THE PREMISES.

1.1.       Lease of Premises.  In consideration of the rent and other payments
and covenants of Tenant hereinafter set forth, and upon the following terms and
conditions, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord that certain Premises (the "Premises") and all improvements now or
hereafter located thereon, including the approximate 107,600 square foot
warehouse within the building  commonly known as OKC10 located at 7725 W. Reno
Avenue, Oklahoma City, Oklahoma 73127 (the "Building"), all as more particularly
described on Exhibit A attached hereto. Tenant shall accept from Landlord the
Premises in their current condition on an "as is, where is" basis, and Landlord
shall not be required to make any other alterations, improvements, or repairs to
the Premises.
1.2.       Appurtenant Rights.  Tenant shall have throughout the Term, as
appurtenant to the Premises, the right to use, without any additional charge or
expense to Tenant, (a) any and all fixtures located on the Premises and owned by
Landlord (the "Fixtures"), including existing racking, air handling systems,
roof exhaust systems and transformers that Tenant deems appropriate for its use
during the Initial Term of the Lease or any extension, and (b) parking spaces
adjacent to the Premises in areas designated by Landlord.

2.
TERM.

2.1       Initial Term.  The Initial Term of this Lease shall commence
retroactively as of February 16, 2018 (the "Commencement Date") and end on
February 15, 2019, unless terminated earlier as provided in this Lease. Tenant
shall have the right to operate from the Premises on a 24 hour/seven day a week
basis.  Possession of the Premises was delivered to Tenant by Landlord on
February 16, 2018.
2.2.       Renewal Terms.  See Section 32 below.

3.
USE OF PREMISES; COMPLIANCE WITH LAWS.

Tenant may use the Premises for the mining of cryptocurrency (the "Permitted
Use").  Tenant shall occupy and use the Premises only for the Permitted Use and
shall comply with all federal, state, and local laws, ordinances, rules and
regulations, all court orders, governmental directives, and governmental orders
and all interpretations of the foregoing (collectively, "Laws") and all
restrictive covenants relating to the use, condition, access to, and occupancy
of the Building and Premises, and shall not commit waste, overload the
Building's structure (including exterior walls, roof, footings, foundations,
structural portions of load-bearing walls, structural floors and subfloors, and
structural columns and beams) or the Building's systems (including HVAC,
life-safety, plumbing, electrical, and mechanical systems) or subject the
Premises to any use that would damage the Premises.  Tenant, at its sole cost
and expense, shall obtain and keep in effect during the term, all permits,
licenses, and other authorizations necessary to permit Tenant to use and occupy
the Premises for the Permitted Use in accordance with applicable Laws.  The
Premises shall not be used for any purpose that creates strong, unusual, or
offensive odors, fumes, dust or vapors.  Tenant shall store all trash and
garbage within the Premises or in trash dumpsters or similar containers approved
by Landlord as to type, location and screening; and Tenant shall arrange for the
regular pick-up of such trash and garbage at Tenant's expense.  Tenant shall not
operate an incinerator or burn trash or garbage on or within any portion of the
Premises.  Tenant shall not knowingly conduct or permit to be conducted in the
Premises any activity, or place any equipment in or about the Premises or the
Building, that will invalidate the insurance coverage in effect or increase the
rate of fire insurance or other insurance on the Premises or the Building.  If
any invalidation of coverage or increase in the rate of fire insurance or other
insurance occurs or is threatened by any insurance company due to activity
conducted from the Premises, or any act or omission by Tenant, or its agents,
employees, representatives, or contractors, Tenant shall be liable for such
increase, which shall be considered Additional Rent payable with the next
monthly installment of Base Rent due under this Lease. Tenant shall not allow
temperature or humidity within the Premises to reach levels which would
potentially cause an unsafe environment. In no event shall Tenant introduce or
permit to be kept on the Premises or brought into the Building any dangerous,
noxious, radioactive or explosive substance.
 
 
1

--------------------------------------------------------------------------------

 

4.
RENT.

4.1.       Base Rent.  Subject to increases as provided in this section and in
Sections 4.3, and 31.8 of this Lease, Tenant agrees to pay Landlord base rent
for the Premises ("Base Rent") as follows:

Months 1-12:
4 Megawatts (MW) of available electrical power at $55.95/kW per month for a
total of $223,800



Base Rent is calculated based upon the monthly electrical power made available
to Tenant at the 12.5kV electrical transforming equipment within or serving the
Premises, rather than Tenant's actual usage.   In no event shall Tenant's
monthly Base Rent be less than $223,800, regardless of Tenant's actual usage.


Base Rent shall be due and payable in advance on the first day of each calendar
month during the Term, without set off or deduction, and without any prior
demand therefore.  Notwithstanding anything herein to the contrary, in the event
Landlord has not received Base Rent by 5:00 p.m. central time on the fifth day
of each month, Tenant shall be deemed in default and Landlord at its absolute
option and without notice to Tenant, shall have the absolute right to terminate
all power to the Premises of the Building.  The monthly Base Rent for any
partial month at the beginning or end of the Term shall be prorated based on the
number of days in the partial month.  All rental payments shall be made to
Landlord at its address set forth herein, or such other address as Landlord may
hereafter designate in writing to Tenant.
 
2

--------------------------------------------------------------------------------

 


As soon as practicable after the effective date of this Lease, Landlord, at
Landlord's expense, agrees to provide additional 12.5 kV transformer equipment
to increase the electrical power available for Tenant's use by an additional
2MW.  Tenant agrees to pay $55.12/kW for the additional 2MW of power when it is
made available and continuing for the remainder of the Initial Term and any
Renewal Term(s) (as defined in Section 32), if applicable.  Effective as of the
date the additional 2MW of power is available to Tenant, Base Rent will increase
to $334,040 per month, calculated as follows:


4 MW of available electrical power at $55.95/kW per month ($223,800), plus


2 MW of available electrical power at $55.12/kW per month ($110,240).


4.2.       Additional Rent; Expenses.  In accordance with and subject to the
terms hereof, Tenant shall be responsible for certain expenses related to the
Premises as and to the extent expressly provided in this Lease.  All charges
payable by Tenant to Landlord hereunder other than Base Rent are called
"Additional Rent."  All Base Rent or Additional Rent not paid by Tenant within
five days of the due date shall bear interest at the lesser of (a) the highest
rate allowable by law or (b) the rate of two percent (2%) over the quoted Prime
Interest Rate published in the Wall Street Journal, computed from its due date
(the "Lease Interest Rate").
4.3.       Options to Increase Available Power.  Provided that Tenant is not in
default under this Lease beyond any applicable notice and cure periods, Tenant
may request Landlord to further increase the electrical power available to the
Premises, in increments from 6.01 MW up to a maximum of 12.0 MW, by giving
written notice to Landlord of the requested increase.  Landlord, at Landlord's
expense, agrees to provide additional 12.5kV electrical transforming equipment
to increase the electrical power available for Tenant's use by the additional MW
requested by Tenant.  The parties shall execute an amendment to this Lease for
the purpose of evidencing the addition of such power to this Lease.  Effective
as of the date the additional power is made available to Tenant, Base Rent will
increase by an amount equivalent to the additional MW requested by Tenant
multiplied by $55.12/kW:


6.01MW to 12.0MW  $55.12/kW per month



5.
DEPOSIT

Upon execution of this Lease, Tenant shall pay to Landlord a deposit of $334,040
(the "Deposit"), which is an amount equal to 6MW of available power (4MW at the
rate of $55.95/kW and 2 MW at the rate of $55.12/kW for 2MW).  If Tenant elects
to expand its kW availability as provided in Section 4.3, the Deposit shall also
be increased to match the monthly Base Rent paid with the increased available
power provided by the Landlord to Tenant.  The Deposit shall be held by Landlord
to secure Tenant's performance of its obligations under this Lease.  The Deposit
is not an advance payment of Rent or a measure or limit of Landlord's damages
upon an Event of Default (as defined in Section 20.1).  Landlord may at
Landlord's discretion, from time to time following an Event of Default and
without prejudice to any other remedy, use all or a part of the Deposit to
perform any obligation Tenant fails to perform hereunder or in connection with
Landlord's remedies under this Lease.  Following any such application of the
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Deposit to its original amount.  Within a reasonable period of
time after the expiration or termination of this Lease, Landlord shall return to
Tenant the portion of the Deposit remaining after deducting all damages, charges
and other amounts permitted by law.  Landlord and Tenant agree that such
deductions shall include, without limitation, all damages and losses that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach of this Lease by Tenant.  Unless required otherwise by
applicable law, the Deposit may be commingled with other funds, and no interest
shall be paid thereon.  If Landlord transfers its interest in the Premises,
Landlord may assign the Deposit to the transferee and, upon such transfer (and
the delivery to Tenant of an acknowledgement of the transferee's responsibility
for the Deposit if required by law), Landlord thereafter shall have no further
liability for the return of the Deposit.
 
 
3

--------------------------------------------------------------------------------

6.
RENT COMMENCEMENT

Rent shall commence on February 16, 2018.

7.
TAXES.

Landlord shall pay, satisfy and discharge as the same become due and payable and
prior to delinquency all real property taxes and assessments and any other
similar taxes or charges levied or imposed upon or against the tax parcel owned
by the Landlord, on which the Premises are located as well as any improvements
now or hereafter made or constructed upon and permanently affixed to the
Premises during the Term of this Lease (collectively, "Taxes").  Tenant shall be
liable for all taxes, assessments or charges levied or assessed against Tenant's
Removable Property (as defined in Section 12.8 of this Lease) or any other
furnishings, trade fixtures, equipment, or personal property placed by Tenant in
or on the Premises.

8.
INSURANCE; WAIVER OF SUBROGATION.

8.1.       Tenant's Insurance.  Throughout the Term of this Lease, Tenant shall
maintain, at its own expense, the following insurance policies:  (a) commercial
general liability insurance insuring Tenant and Landlord (as an additional
insured) against claims for bodily injury, death or property damage occurring
to, upon or about the Premises with limits of  not less than $1,000,000 per
occurrence and not less than $3,000,000 in the annual aggregate, covering bodily
injury and property damage liability; (b) business auto liability insurance
covering owned, non-owned and hired vehicles with a limit of not less than
$1,000,000 per accident; and (c) worker's compensation insurance in amounts not
less than statutorily required.  If Tenant undertakes any alterations, additions
or improvements in, to or about the Premises at any time during the Term of this
Lease, the insurance maintained by Tenant must extend to and include injuries to
persons and damage to property arising in connection with such work; and
certificates evidencing such insurance must be delivered to Landlord prior to
the commencement of any such work.
 
 
4

--------------------------------------------------------------------------------

At the commencement of the Term and thereafter, upon written request of the
Landlord, Tenant shall deliver to Landlord a certificate of insurance evidencing
the insurance required hereby, such certificate to contain an endorsement to the
effect that the policy shall not be canceled except after thirty (30) days'
prior notice to Landlord.  All property of Tenant in, and any other contents of
the Premises, including but not limited to Tenant's Removable Property, shall be
at Tenant's sole risk, and Tenant shall be responsible for insuring the same.


8.2.       Landlord's Insurance.  Throughout the Term of this Lease, Landlord
shall maintain property insurance for the Building's replacement value
(excluding property required to be insured by Tenant); and (2) commercial
general liability insurance insuring Landlord and Tenant (as an additional
insured) against claims for bodily injury, death or property damage.  Landlord
shall, upon request, furnish Tenant a certificate of such insurance coverage. 
Such insurance may be provided under blanket insurance policies that Landlord
may have in effect from time to time.
8.3.       Waiver of Subrogation.  Tenant and Landlord hereby mutually waive
their respective rights of recovery against each other for any loss insured or
required hereunder to be insured by fire, extended coverage, all risks or other
property insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the insurance proceeds payable under such
policies.  Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.  Accordingly,
neither Landlord nor Tenant shall be liable to the other for any loss or damage
to the Building or the Premises or other property or injury to or death of
persons occurring in the Building or on the Premises or in any manner growing
out of or connected with Landlord's or Tenant's use and occupation of the
Building or the Premises or the condition thereof, whether or not caused by the
negligence or other fault of Landlord, Tenant or their respective agents,
employees, subtenants, licensees, invitees or assignees; provided, however, that
this release (i) shall apply only to the extent that such loss or damage is
covered by insurance which protects Landlord or Tenant or both of them as the
case may be; (ii) shall not be construed to impose any other or greater
liability upon either Landlord or Tenant than would have existed in the absence
hereof; and (iii) shall be in effect only to the extent and so long as the
applicable insurance policies provide that this release shall not affect the
right of the insureds to recover under such policies, which clauses shall be
obtained by the parties hereto whenever available.
8.4.       Indemnity.  Tenant agrees to protect, defend (with counsel reasonably
approved by Landlord), indemnify and save Landlord harmless from and against any
and all claims and liabilities (other than claims and liabilities to the extent
arising from any omission, fault, negligence or other act or misconduct or
Landlord or its agents, contractors or employees in or about the Premises),
arising from the conduct or management of or from any work or thing whatsoever
done in, on or about the Premises by Tenant or any of its agents, employees,
subtenants, licensees, invitees or assignees.  The foregoing indemnity shall
survive the expiration or earlier termination of this Lease.
 
5

--------------------------------------------------------------------------------

 

9.
UTILITIES AND SERVICES.

9.1.       Tenant's Payment of Utility Expenses.  Tenant shall, at its own cost
and expense, arrange and pay for all services and utilities (other than
electrical usage, which is included in Base Rent) provided to the Premises
during the Term, including water, gas, sewer service, cable service and
telephone service.  Tenant shall cause to be installed a water meter if Tenant
plans to utilize water for the cooling of the Premises and usage of such water
shall be paid as Additional Rent.

10.
REPRESENTATIONS AND WARRANTIES OF LANDLORD.

10.1.       Ownership, Authority.  Landlord represents and warrants to Tenant
that it owns the Premises and has full legal right, power and authority to enter
into this Lease and the person acting for Landlord hereunder is authorized to
execute and deliver this Lease on behalf of Landlord.
10.2.       Condition of Building and Fixtures.  Landlord represents and
warrants to Tenant that, to the best of Landlord's knowledge, the Fixtures, the
structural support elements of the Building and the nonstructural components of
the Building, including, without limitation, sprinkler system(s), plumbing,
lighting, ventilation, electricity, walls (interior and exterior), foundations,
footings, ceilings, beams, roofs (interior and exterior), structural steel
supports, floors, floor slabs, windows, doors, landscape maintenance, driveways,
parking lots, outside main sprinkler lines, and loading doors of the Building
are, on February 16, 2018 (i) in good repair and operating condition, and (ii)
in compliance in all material respects with all applicable Laws and regulations
in effect at the time such improvements and components were installed or
constructed.
Landlord represents that to the best of its knowledge the Building meets all
applicable requirements of building codes and the Americans with Disabilities
Act and Landlord has not received any notices from any City, County, State or
federal officials or agencies of any violations of codes or Laws with respect to
the Building or Premises. It is hereby understood and agreed that no
representations concerning the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.

11.
REPAIRS AND MAINTENANCE

11.1.       By Landlord.  Except as otherwise provided in Section 10.2 above,
Landlord shall be responsible for maintaining the structural components of the
Premises (including, but not necessarily limited to, the foundation, floor slab,
exterior walls and roof of the Building) in good repair and appearance during
the term of this Lease.  Landlord, however, shall not be required to make any
repairs occasioned by the act or negligence of Tenant, its agents, contractors,
or employees (including, but not limited to, roof leaks resulting from Tenant's
installation of equipment in the Building).  All repairs by Landlord shall be
comparable in quality to the condition of the Premises as of the commencement of
the Term.
 
 
6

--------------------------------------------------------------------------------

Tenant may notify Landlord, pursuant to Section 22, of any Landlord repair under
this Section 11 which is necessary in Tenant's reasonable judgment.  Such notice
from Tenant shall include a description of the necessary repair.  Upon receipt
of notice, Landlord shall promptly commence and diligently pursue to completion
such repair.  Landlord and its contractors and repairmen: (a) shall use
commercially reasonable efforts to minimize interference with Tenant's conduct
of business at the Premises and (b) shall only enter the Premises at times
mutually agreed upon by the parties to this Lease, except in the case where
entrance is necessary in the event of an emergency.  If Landlord has not
commenced the repair requested by Tenant within twenty (20) days of written
notice from Tenant of same, Tenant may, but is not obligated to, commence such
repair in place of Landlord.  Any actual, out-of-pocket costs which Tenant or
any third-party engaged by Tenant reasonably incurs in making such repair shall
be paid by Landlord within twenty (20) business days after demand (with
documentation verifying the nature and cost of such repair) and if not so paid,
the cost thereof may be set-off against installment(s) of Base Rent next coming
due.


11.2.       By Tenant.  Tenant shall, at its own cost and expense, keep and
maintain all parts of the Premises (except those for which Landlord is expressly
responsible under the terms of this Lease) and Fixtures in good condition,
excepting reasonable wear and tear and casualty losses required to be restored
by Landlord as provided in this Lease.  Without limiting the coverage of the
previous sentence, it is understood that Tenant's responsibilities include the
repair and replacement in accordance with all applicable Laws of all windows,
glass and plate-glass, doors, any special office entries, interior walls and
finish work, floor coverings, dock doors, dock boards, truck doors, dock
bumpers, and all lighting, heating, air conditioning, ventilation, plumbing and
other electrical, mechanical and electromotive installation, equipment and
fixtures and also include all utility repairs in ducts, conduits, pipes and
wiring, and any sewer stoppage located in, under and above the Premises, pest
extermination, regular removal of trash and debris, and keeping the whole of the
Premises in a clean and sanitary condition.  All repairs by Tenant shall be
comparable in quality to the condition of the Premises or the Fixtures, as
applicable, as of the commencement of the Term or, with respect to improvements
made or constructed by Tenant after commencement of the Term, the completion
date of such improvements.
If any repairs required to be made by Tenant hereunder are not made within ten
(10) days after written notice delivered to Tenant by Landlord, Landlord may at
its option make such repairs without liability to Tenant for any loss or damage
which may result to its stock or business by reason of such repairs, unless
caused by the gross negligence or willful misconduct of Landlord, its employees,
agents or contractors, and Tenant shall pay to Landlord within ten (10) business
days after demand (with documentation verifying the nature and cost of such
repairs), as Additional Rent hereunder, the cost of such repairs.  Landlord
shall have the right to make such repairs without notice to Tenant in the event
of an emergency, or if such repairs relate to the exterior of the Premises.
 
7

--------------------------------------------------------------------------------

 

12.
ALTERATIONS BY TENANT.

12.1.       Approval Requirements.  Tenant shall not make, or permit to be made,
any alterations, additions, or improvements to the Premises (collectively
"Alterations") without the prior written consent of Landlord, except for
installation of Tenant's machinery within the interior of the Premises. 
Notwithstanding the foregoing, Tenant shall not be required to obtain the prior
consent of Landlord for interior Alterations to the Premises if such
Alternations do not in any way affect the Building's structure or the Building's
systems, do not exceed the total amount of Twenty-Five Thousand Dollars
($25,000) in the aggregate in any six (6) month period, and Tenant is not
required by applicable Law to obtain a permit to perform the Alteration.  Tenant
shall be responsible for any and all damage to the roof or other portions of the
Building caused by any Alterations, including any roof penetrations.  All access
to the roof of the Building or to other portions of the Building outside the
Premises that is necessary in connection with the rights granted hereunder shall
be coordinated with Landlord.  All Alterations shall be performed in a good and
workmanlike manner and shall be in compliance will all applicable Laws. Tenant
shall promptly pay all charges for services rendered or materials furnished when
they become due and payable, and shall not permit any mechanics' lien to be
filed against the Premises, the Building, or Landlord's property by reason of
any work, labor, services or materials performed or furnished to Tenant.  If any
mechanics' lien or any notice of intention to file a mechanics' lien is at any
time be filed against the Premises as a result of any work, labor, services or
material performed or furnished to Tenant, unless the labor or materials were
actually performed for or furnished to Landlord in connection with its
obligations under this Lease, Tenant shall, at Tenant's cost, within fifteen
(15) days after knowledge or notice of the filing of any mechanics' lien, cause
the same to be removed or discharged of record by payment, posting a bond,
obtaining an order of a court of competent jurisdiction, or otherwise.  If
Tenant fails to remove or discharge any mechanics' lien within the prescribed
time, then in addition to any other right or remedy of Landlord under this Lease
or applicable law, Landlord may, at its option, procure the removal or discharge
of the same by payment or bond or otherwise.  Any amount paid by Landlord for
such purpose, together with all actual and reasonable legal fees and other
expenses of Landlord in procuring the removal or discharge of such lien or
notice of intention, together with interest thereon at the Lease Interest Rate,
shall become due and payable by Tenant to Landlord as Additional Rent, within
twenty (20) days of request.
12.2.       Ownership of Alterations.  Pursuant to Section 17, with the
exception of Alterations that constitute Tenant's Removable Property, as defined
in Section 12.8, title to Alterations of any kind made by Tenant during the Term
of this Lease shall be and remain vested in Landlord upon installation and shall
remain on and be surrendered with the Premises upon the expiration or sooner
termination of this Lease, except Tenant shall upon demand by Landlord, at
Tenant's sole cost and expense, not later than ten (10) days after the
expiration or earlier termination of the Lease, remove any Alterations made by
Tenant that are designated by Landlord to be removed, and repair and restore the
Premises in a good and workmanlike manner to their original condition,
reasonable wear and tear excepted; however, Tenant shall not be required to
remove racking provided by the Landlord.
 
8

--------------------------------------------------------------------------------

 
12.3.       Landlord Provided Infrastructure.  With Landlord's prior written
approval, Tenant may utilize infrastructure owned by Landlord that is within the
Building but located outside the Premises, such as racking, transformers and
other equipment.  Tenant must get approval from Landlord and coordinate with
Landlord for the moving of any equipment.  All Landlord equipment used by Tenant
shall remain the property of the Landlord. If Landlord equipment provided to
Tenant for Tenant's use fails or is damaged, Tenant shall be responsible for
costs associated with repair or replacement, which cost of replacement shall not
exceed the then value of such equipment after taking into account the Landlord's
depreciation of the same.
12.4.       Compliance with Laws; Approval of Plans and Specifications.  All
installations or work done by or for Tenant shall be at its own expense by a
contractor approved by Landlord and shall at all times comply with (i) all
current and future Laws, rules, orders and regulations of governmental
authorities having jurisdiction thereof; (ii) orders, rules, and regulations or
any Board of Fire Underwriters or any other body hereafter constituted
exercising similar functions, which govern insurance rating bureaus; and (iii)
in the event of any structural Alterations approved by Landlord, plans and
specifications (which shall be prepared by and at the expense of Tenant)
theretofore submitted to and approved by Landlord, such approval not to be
unreasonably withheld or delayed.
12.5.       Insurance, Indemnity.  Tenant shall procure all necessary licenses
and permits before undertaking any work on the Premises, shall require its
contractor to maintain insurance in such amounts and in such form as Landlord
may require, and shall cause all such work to be performed in a good and
workmanlike manner with new materials of first-class quality, and shall
indemnify and save harmless Landlord from all injury, loss, or damage to any
person or property occasioned by such work.  The foregoing indemnity shall
survive the expiration or earlier termination of this Lease.
12.6.       Tenant's Payment Obligations.  Should any Alterations be made to the
Premises or any material be furnished or labor be performed therein or thereon
by or on behalf of Tenant, as required or permitted under the terms of this
Lease, Landlord shall not, under any circumstances, be liable for the payment of
any expenses incurred on account thereof or for the value of any work done or
material furnished to the Premises or any part thereof, but all such Alterations
shall be done and such materials and labor shall be furnished at Tenant's sole
expense, and Tenant shall be solely and wholly responsible to contractors,
laborers, and materialmen furnishing labor and materials to the Premises or any
part thereof.  Tenant shall pay any increase in Taxes attributable to
Alterations.
12.7.       Work Performed by Landlord for Tenant.  Any work performed by
Landlord's employees or contractors for the benefit of the Tenant shall be
performed pursuant to the terms of a separate agreement and monies due for said
work shall be paid to Landlord as Additional Rent.  Upon execution of this
Lease, Tenant shall deposit with Landlord $10,000 for Landlord to draw against
for work completed by Landlord on behalf of the Tenant.  All work to be
performed by Landlord's employees or contractors must be approved by Tenant
prior to work commencing and Landlord shall provide Tenant invoices and
agreements for all work.
 
 
9

--------------------------------------------------------------------------------

12.8.       Tenant's Removable Property.  All articles of personal property and
all moveable business or trade fixtures, machinery and equipment and furniture
owned or installed by Tenant ("Tenant's Removable Property") solely at its
expense in the Premises shall remain the property of Tenant and may be removed
by Tenant at or prior to the expiration of this Lease.  At the expiration or
earlier termination of this Lease, unless Tenant obtains Landlord's written
authorization to leave such property on the Premises, Tenant shall remove
Tenant's Removable Property, shall use all reasonable efforts to minimize any
damage to the Building or Premises caused by such removal, and shall repair all
damage resulting from such removal.  All personal property which shall remain in
the Premises after the termination of this Lease may, at the option of Landlord,
be deemed to have been abandoned, and either may be retained by Landlord as its
property or be disposed of, without accountability, in such manner as Landlord
sees fit.

13.
LANDLORD'S ACCESS.

Tenant agrees to permit Landlord or its authorized representatives to enter the
Premises at all reasonable times during usual business hours after prior written
notice (except in the case of an emergency, in which case no notice shall be
required and Tenant shall make such arrangements as are necessary to give
Landlord access to portions of the Premises secured by Tenant's security
systems) for the purposes of inspecting the same, repair, or exercising such
other rights as it may have hereunder and of exhibiting the same to prospective
tenants within a period commencing ninety (90) days prior to the expiration of
the Term if no notice of extension has been received; provided that in
connection with the exercise by Landlord of its right of access hereunder,
Landlord shall use all reasonable efforts to minimize any interference with the
conduct of business in the Premises by Tenant.



14.
CASUALTY DAMAGE.

Tenant shall immediately notify Landlord of any material damage to or within the
Premises or any part thereof.  Within ten (10) business days after Tenant gives
Landlord such notice, Landlord shall notify Tenant whether, in the reasonable
judgment of Landlord, such damage or destruction can be repaired within four (4)
months from the date of Landlord's receipt of notice from Tenant of such
damage.  Subject to the requirements of Landlord's Mortgagee (as that term is
defined in Section 19) under any mortgage covering the Premises, and except as
otherwise provided below, in the event of partial or total destruction of the
Building or the Premises by fire or other casualty, and if in Landlord's
reasonable estimation such damage can be materially restored within four (4)
months from the date of Landlord's receipt of notice from Tenant of such damage,
Landlord shall, as promptly as practicable repair, reconstruct or replace the
portions of the Building or the Premises destroyed to as nearly as possible
their condition prior to such destruction.  During the period of repairs or
restoration this Lease shall continue but there shall be an abatement of rent in
proportion to the percentage of space  or available power, whichever is greater,
within the Premises rendered untenantable by such fire or other such casualty.
 
 
10

--------------------------------------------------------------------------------



If the Building is (i) so extensively destroyed by fire or other casualty that
it is not, in Landlord's reasonable opinion, reasonably susceptible of repair,
reconstruction or replacement within four (4) months from the date of Landlord's
receipt of notice from Tenant of such destruction, or (ii) the destruction of
the Building by fire or other casualty occurs during the last year of the Term,
then either Landlord or Tenant may terminate this Lease by giving written notice
to the other within ninety (90) days after the date of such destruction.  In the
event of termination, this Lease shall terminate as of, and rent shall be
appropriately apportioned through and abated from and after, the first rental
payment date occurring after the delivery of the notice of termination. In the
event that neither Landlord nor Tenant exercises its option to terminate this
Lease, then Landlord shall repair or restore such damage.   During the period of
repairs or restoration this Lease shall continue in full force and effect and
there shall be an abatement of rent in proportion to the percentage of space or
available power within the Premises rendered untenantable by such fire or other
such casualty.


Landlord shall not be required to repair or replace any damage or loss by or
from fire or other cause to any partitions, additions, ceilings, floor
coverings, trade fixtures or any other property or improvements installed on the
Premises by, or belonging to, Tenant.  Any insurance that may be carried by
Landlord or Tenant against loss or damage to the Building or Premises shall be
for the sole benefit of the party carrying such insurance and under its sole
control.



15.
CONDEMNATION.

If, during the Term, all or any portion of the Building or the Premises shall be
taken by eminent domain or otherwise appropriated by public authority, which
taking or appropriation shall be so substantial as to have the effect of
materially interfering with Tenant's business operation as determined by Tenant
in its reasonable discretion, then either party may terminate this Lease by
giving written notice to the other party within thirty (30) days after such
taking or appropriation.  In the event of such a termination, this Lease shall
terminate as of the date Tenant must surrender possession or, if later, the date
Tenant actually surrenders possession, and the rent reserved shall be
apportioned and paid to and as of such date.


Subject to the requirements of Landlord's Mortgagee, if a part only of the
Building or the Premises is taken or appropriated by public authority as
aforesaid and this Lease is not terminated in the manner provided for above,
Landlord shall apply any such damages and compensation awarded (net of the costs
and expenses, including reasonable attorneys' fees, incurred by Landlord in
obtaining the same) to secure and close so much of the Building and/or the
Premises, as the case may be, as remain and shall, to the extent possible,
replace any part so taken or appropriated by a suitable structure or parking
area or addition of similar size and design to that portion so taken or
appropriated.  In such event there shall be an abatement of rent in proportion
to the percentage of space which is (temporarily or permanently) no longer
available for use by Tenant.


In the event of such taking or public appropriation, Landlord shall be entitled
to receive the entire award for the Building and other improvements taken. 
Tenant shall be entitled to make a claim in any condemnation proceeding which
does not reduce the amount of Landlord's award, for the value of Tenant's
Removable Property.
 
 
11

--------------------------------------------------------------------------------




16.
LANDLORD'S COVENANT OF QUIET ENJOYMENT; TITLE.

Landlord covenants that it has good, clear record and marketable title to the
Premises free and clear of all liens and encumbrances other than the Permitted
Encumbrances and covenants that Tenant, upon paying the rent and performing and
observing all of the other covenants and provisions hereof, may peaceably and
quietly hold and enjoy the Premises for the Term, subject to all of the terms of
this Lease.



17.
TENANT'S OBLIGATION TO QUIT; HOLDING OVER.

17.1.       Surrender of Premises.  Upon expiration of the Term or other
termination of this Lease, Tenant shall leave and peaceably and quietly
surrender and deliver to Landlord the Premises, the Fixtures, and all
improvements, buildings and building fixtures thereon or constituting a part
thereof and any replacements or renewals thereof in good condition, excepting
reasonable wear and tear and losses required to be restored by Landlord.  Tenant
shall not be obligated to remove or restore any alteration, addition or
improvement to the Premises made pursuant to Section 12 hereof except to the
extent that Landlord may require in writing at the time of giving its consent to
a structural alteration, addition or improvement.  Notwithstanding the
foregoing, unless Tenant obtains Landlord's written authorization to leave such
property on the Premises, Tenant shall remove from the Premises Tenant's
Removable Property, shall use all reasonable efforts to minimize any damage
caused by such removal, and shall repair all damage resulting from such removal.
17.2.       Holding Over.  In the event Tenant remains in possession of the
Premises after the expiration of the Term of this Lease without the execution of
a new lease but with the written acquiescence of Landlord, it shall be deemed to
be occupying the Premises as a Tenant from month‑to‑month, subject to all the
conditions, provisions and obligations of this Lease insofar as the same can be
applicable to a month-to-month tenancy.  The period of such month-to-month
tenancy shall be considered an Extension Term of this Lease.  In the event
Tenant remains in possession of the Premises after the expiration of the Term of
this Lease then Tenant shall be a tenant at sufferance and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over: (a) Tenant shall pay Base Rent equal to one hundred twenty-five percent
(125%) of the Base Rent payable during the last month of the Term; and (b)
Tenant shall otherwise continue to be subject to all of Tenant's obligations
under this Lease.  If Tenant fails to surrender the Premises upon the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs (including reasonable attorneys' fees)
and liability resulting from such failure, including any claims made by any
succeeding tenant founded upon such failure to surrender, and any lost profits
to Landlord resulting therefrom.
 
12

--------------------------------------------------------------------------------

 

18.
TRANSFERS OF TENANT'S INTEREST.

18.1.       General Requirements.  Tenant may not sublease all or any part of
the Premises or assign its interest in this Lease without, in each case, the
prior consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. If Landlord consents to an assignment or sublease, the
sublessee or assignee shall expressly agree to be bound by the terms and
conditions of this Lease, including the Permitted Use, in a written instrument
in form and substance satisfactory to Landlord and delivered to Landlord at the
time of such assignment or sublease.  Any purported assignment, mortgage,
transfer, or sublease that does not comply with the provisions of this Section
18 shall be void.
18.2.       Encumbrances.  Subject to any requirements or restrictions imposed
by Landlord's Mortgagee, Tenant may grant:  (i) a collateral assignment of or
leasehold mortgage on its leasehold interest in the Premises and/or (ii) a lien
on and a security interest in all assets and personal property of Tenant located
on the Premises.
18.3.       Hosting.  Notwithstanding anything herein to the contrary, Tenant
may, at its sole option and discretion and without notifying Landlord, provide
hosting services to other individuals or entities, whether or not affiliated. 
Such hosting services shall not be considered a sublease, assignment or transfer
of Tenant's interests, and shall not relieve Tenant or Guarantor of their
obligations under this Lease.

19.
TRANSFERS OF LANDLORD'S INTEREST; SUBORDINATION, ATTORNMENT, AND
NON‑DISTURBANCE.

19.1.       Subordination.  This Lease shall be subordinate to any mortgage or
other security instrument that now or hereafter covers all or any part of the
Premises (the mortgagee under any such mortgage is referred to herein as
"Landlord's Mortgagee"), including but not limited to any mortgage or security
instrument.  The provisions of this Section shall be self-operative and no
further instrument of subordination shall be required; however, in confirmation
of such subordination, Tenant shall execute and return to Landlord (or such
other party designated by Landlord) within ten (10) business days after written
request therefore such documentation, in recordable form if required, as a
Landlord's Mortgagee may reasonably request to evidence the subordination of
this Lease to such Landlord's Mortgagee's mortgage (including a subordination,
non-disturbance and attornment agreement).
19.2.       Non-Disturbance; Attornment.  Landlord may in the future sell,
mortgage or encumber its interest in the Premises provided that any such sale,
mortgage or further encumbrance shall be subject to Tenant's interests under and
pursuant to this Lease.  Notwithstanding the foregoing, Tenant shall, at
Landlord's request, subordinate its interest under this Lease to the lien, but
not the provisions, of any future Mortgage provided that the holder thereof
enters into a subordination, non‑disturbance and attornment agreement or
otherwise recognizes and acknowledges this Lease with Tenant, in form and
substance reasonably acceptable to Tenant.  Tenant shall attorn to any party
succeeding to Landlord's interest in the Premises, whether by purchase,
foreclosure, deed in lieu of foreclosure, power of sale, termination of lease,
or otherwise, upon such party's request, and shall execute such agreements
confirming such attornment as such party may reasonably request.
 
13

--------------------------------------------------------------------------------

 

20.
TENANT'S DEFAULT; LANDLORD'S REMEDIES.

20.1.       The following events shall be deemed to be Events of Default under
this Lease:
20.1.1.       If Tenant shall default in the payment of any rent or other
monetary obligation under this Lease and such default shall continue for five
(5) days after Tenant's receipt of written notice from Landlord of such default;
or
20.1.2.       If Tenant shall default in the observance of any of the other
covenants contained in this Lease and on Tenant's part to be performed or
observed and shall fail, within twenty (20) days after Tenant's receipt of
written notice from Landlord of such default, to cure such default (or, if such
default is not susceptible of cure within twenty (20) days, to commence such
cure promptly and thereafter to pursue such cure to completion); or
20.1.3.       If the leasehold estate hereby created shall be taken on
execution, or by other process of law; or if Tenant shall be involved in
financial difficulties as evidenced: (i) by its seeking relief as a debtor under
any applicable law, of any jurisdiction relating to the liquidation or
reorganization of debtors (including under the Federal Bankruptcy Code) or to
the modification or alteration of the rights of creditors, or by its consenting
to or acquiescing in such relief; (ii) by the entry of an order by a court of
competent jurisdiction finding it to be bankrupt or insolvent, ordering or
approving its liquidation, reorganization or any modification or alteration of
the rights of its creditors, or assuming custody of, or appointing a receiver or
other custodian for, all or a substantial part of its property; or (iii) by its
making an assignment for the benefit of, or entering into a composition with,
its creditors, or appointing or consenting to the appointment of a receiver or
other custodian for all or a substantial part of its property; then and in any
of said cases.
20.2.       Upon the occurrence of any Event of Default and after all applicable
notice and cure periods, Landlord may at its option, without further notice or
demand, and in addition to all rights and remedies now or hereafter available to
Landlord at law or equity or stated elsewhere in this Lease, elect (a) to cancel
and terminate this Lease or (b) without terminating this Lease and to the extent
permitted by law, immediately, or at any time thereafter while the situation
still exists, at Landlord's absolute option, Landlord shall have the absolute
right to terminate all power to the Premises of the Building,  or enter into and
upon the Premises, or any part thereof in the name of the whole, and repossess
the same as of Landlord's former estate, and expel Tenant and those claiming
through or under Tenant and remove its effects without being deemed guilty of
any manner of trespass, and without prejudice to any remedies which might
otherwise be used for arrears of rent or preceding breach of covenant.  Landlord
may at any time elect to terminate this Lease under clause (a) above despite a
prior election to exercise its remedies under clause (b) above.
 
14

--------------------------------------------------------------------------------

 
In the event of any such termination or repossession, Tenant shall pay to
Landlord as and when it becomes due, the remainder of the total rental owed
during the then current Term, including any amounts treated as Additional Rent
under this Lease, less the actual net receipts by Landlord by reason of any good
faith reletting of the Premises  after deducting Landlord's reasonable expenses
in connection with such reletting, including without limitation, removal and
storage costs and reasonable brokers' fees and attorneys' fees.  Landlord shall
use commercially reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, Landlord shall not be obligated to expend funds in
connection with reletting the Premises, nor to relet the Premises before leasing
other property owned by Landlord, and Landlord shall not be obligated to accept
any prospective tenant proposed by Tenant unless such proposed tenant meets all
of Landlord's leasing criteria.  Landlord shall not be liable for, nor shall
Tenant's obligations hereunder be diminished because of, Landlord's failure to
relet the Premises or to collect rent due for such reletting.  Tenant shall not
be entitled to the excess of any consideration obtained by reletting over the
rent due hereunder.


As an alternative to the measure of damages set forth in the immediately
preceding paragraph, Landlord may, at its election, require Tenant to pay, as
liquidated damages and not as a penalty, a sum which at the time of termination
represents the present value (discounted at a rate equal to 10% per year) of the
excess, if any, of the then value of all Base Rent and Additional Rent payable
hereunder (making reasonable assumptions with respect to Additional Rent) for
the remainder of the then current Term, over and above the fair market rental
value of the Premises for such period, with such discounted amount being due and
payable within thirty (30) days of said acceleration.


Without thereby affecting any other right or remedy of Landlord hereunder,
Landlord may, at its option, cure for Tenant's account any default by Tenant
hereunder which remains uncured after notice of default from Landlord to Tenant
and expiration of the cure period provided hereinabove in this Section 20 and
the reasonable cost to Landlord of such cure shall be deemed to be Additional
Rent and shall be paid to Landlord by Tenant with the installment of Base Rent
next accruing.



21.
REMEDIES CUMULATIVE; WAIVERS.

The specific remedies to which Landlord or Tenant may resort under the terms of
this Lease are cumulative and are not intended to be exclusive of any other
remedies at law or in equity or any other means of redress to which Landlord or
Tenant may be lawfully entitled in any provision of this Lease.  The failure of
Landlord or Tenant to insist in any one or more cases upon the strict
performance of any of the covenants of this Lease or to exercise any option
herein contained, shall not be construed as a waiver or relinquishment for the
future of such covenant or option. All waivers must be in writing and signed by
the waiving party.
 
 
15

--------------------------------------------------------------------------------




22.
NOTICES.

All notices, requests, demands, claims and other communications required or
permitted to be delivered, given or otherwise provided under this Lease must be
in writing and must be delivered, given or otherwise provided:



(i)
by hand (in which case, it will be effective upon delivery);

(ii)
by email (in which case, it will be effective upon receipt of confirmation of
good transmission) sent by recipient and if confirmation is not sent by
recipient, a copy of such email will be sent the next business day pursuant to
Section 22 (i) or (iii)); or

(iii)
by overnight delivery by a nationally recognized courier service (in which case,
it will be effective on the business day after being deposited with such courier
service);

in each case, to the address (or email) listed below:


If to Landlord, to it at:


7725 Reno #1, LLC
7725 W. Reno Avenue, Suite 398
Oklahoma City, OK  73127
Telephone:  405.232.3242
Attention:  Terryl Zerby
Email: tzerby@zerbyinterests.com


If to Tenant, to it at:
Kairos Global Technology, Inc.
c/o John O'Rourke
__________________
__________________
Telephone: ___________
Email: ____________


With a copy to:
Harvey Kesner, Esq.
Sichenzia Ross Ference Kesner LLP
1185 Avenue of the Americas, 37th Floor
New York, NY 10036
Telephone:  212.930.91700
Email:  hkesner@srfkllp.com


Each party to this Lease may specify a different address by giving notice in
accordance with this Section 22 to the other party hereto.
 
 
16

--------------------------------------------------------------------------------




23.
ESTOPPEL CERTIFICATES.

Landlord and Tenant hereby agree from time to time, and each upon not less than
ten (10) days' prior written notice from the other, to execute, acknowledge and
deliver, without charge, to the other party, or any other person designated by
the other party, a statement in writing, in form reasonably satisfactory to
Landlord and Tenant, certifying: that this Lease is unmodified and in full force
and effect (or if there have been modifications, identifying the same by the
date thereof and specifying the nature thereof); that to the knowledge of such
party there exists no defaults (or if there be any defaults, specifying the
same); the amount of the rent, the dates to which the rent and other sums and
charges payable hereunder have been paid; and that such party to its knowledge
has no claims against the other party hereunder except for the continuing
obligations under this Lease (or if such party has any such claims, specifying
the same).



24.
BIND AND INURE.

All of the covenants and agreements set forth herein shall be considered as
running with the land and shall extend to, bind and inure to the benefit of
Landlord and Tenant, which terms as used in this Lease shall include their
respective successors and permitted assigns.



25.
CAPTIONS.

The captions used herein are provided for reference only and they do not
constitute a part of this Lease or any indication of the intentions of the
parties hereto.



26.
SEVERABILITY; CHOICE OF LAW.

If any provision of this Lease is declared void or unenforceable either by law
or by a court of competent jurisdiction, the validity or enforceability of
remaining provisions shall not thereby be affected.  This Lease shall be
governed by the laws of the State of Oklahoma.



27.
NOTICE OR MEMORANDUM OF LEASE.

The parties hereby agree, at the request of either, to execute, acknowledge, and
deliver in recordable form a notice or memorandum of lease and such other
notices as may from time to time be necessary for the protection of any interest
of Landlord or Tenant.



28.
HAZARDOUS SUBSTANCES.

28.1.       Definitions.

28.1.1.
The term "Environmental Law" as used in this Lease shall mean (i) any current or
future federal, state, foreign and local law, statute, ordinance, rule,
regulation, license, permit, policy, program, permit, authorization, approval,
consent, court order, judgement, decree, injunction, code, requirement or
agreement with any governmental entity, (a) relating the protection of air,
water and land (surface and subsurface) from the generation, use, management
(treatment, storage or disposal), discharge or release, transportation, or
remediation of any Hazardous Substance, hazardous condition or hazardous
activity, (b) protection of plant, aquatic and animal life, wetlands or other
sensitive environmental from injury, degradation or erosion caused by
construction, operation or other disruptive uses of the Land or Improvements,
including impacts to surface water flow or drainage patterns, and (ii) any
common law or equitable doctrine (including injunctive relief and tort doctrines
such as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations or injuries or damages due to or threatened as a result
of any Hazardous Substance.

 
17

--------------------------------------------------------------------------------

 

28.1.2.
The term "Hazardous Substance" as used in this Lease shall mean any petroleum
based products, paints and solvents, chlorinated chemicals including bleach,
lead, cyanide, DDT, printing inks, acids, pesticides, ammonium compounds,
asbestos, PCDs and toxic or harmful chemical products, and any other substances
so defined or regulated by any applicable Environmental Law.

28.2.       Duty to Comply.  Tenant shall not cause or allow any violation of
Environmental Law in, on or about the Premises, and shall conduct its activities
on the Premises in compliance with the following environmental permits,
including any modifications thereto; (1) Permits No. 95-310-0 (M-5) (minor
source operating permit – air emissions), issued by the Air Quality Division of
the Oklahoma Department of Environmental Quality ("DEQ"); and (2) Permit No. OK
004187 (Authorization to Discharge Under the Oklahoma Pollutant Discharge
Elimination System) issued by the DEQ (the "Existing Permits").  In the event
Tenant's activities on the Premises require additional permits, or modification
of the Existing Permits, Tenant will cooperate with Landlord in effecting any
modifications of the Existing Permits necessitated by Tenant's activities, and
any costs associated therewith shall be borne by the Tenant.  If Tenant causes
or contributes to a violation of Environmental Law, Tenant shall promptly
correct the violation.
28.3.       Duty to Inform.  If knows, or has reasonable cause to believe, that
its activities have caused or contributed to, or will cause or contribute to,
any violation of Environmental Law, Tenant will promptly give written notice of
such fact to Landlord.  Except for the existing chlorinated solvent
contamination currently being remediated by Alcatel-Lucent USA Inc., if Landlord
or Tenant knows, or has reasonable cause to believe that a Hazardous Substance
has come to be located in, on, under or about the Premises in violation of
applicable Environmental Law, such party shall promptly give written notice of
such fact to the other, and provide the other with a copy of any report, notice,
claim or other documentation which it has concerning the presence of such
Hazardous Substance.  Further, Landlord represents that, except for the existing
chlorinated solvent remediation activities performed by Alcatel-Lucent USA Inc.,
it is unaware of the existence of any Hazardous Substances on the Premises or
the Property.  Landlord shall provide Tenant a copy of a summary of existing
remediation activities, as well as any related Phase I or Phase II Environmental
Audits in its possession or that it may obtain with reasonable effort.
 
18

--------------------------------------------------------------------------------

28.4.    Remediation.
28.4.1.       Tenant shall not use, generate, store, dispose of or release any
hazardous substance in, on, under, or about the Premises (including through the
plumbing or sanitary sewer system) during the Term in violation of applicable
Environmental Law and shall promptly, at Tenant's expense, comply with all
applicable Environmental Laws and take all investigatory and/or remedial action
reasonably required by applicable law for the cleanup of any contamination of,
and for the maintenance, security and/or monitoring of the Premises or
neighboring properties, that was caused or materially contributed to by actions
of Tenant, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by or for Tenant.
28.4.2.       Landlord shall retain the responsibility and pay for any
investigations or remediation measures required by governmental entities having
jurisdiction with respect to the existence of Hazardous Substances in, on or
under the Premises prior to the commencement of the Term.  Landlord shall not
use, generate, store, dispose of or release any Hazardous Substance in, on,
under, or about the Premises (including through the plumbing or sanitary sewer
system) during the Term in violation of applicable Environmental Law and shall
promptly, at Landlord's expense, comply with all applicable Environmental Laws
and take all investigatory and/or remedial action reasonably required by
applicable Environmental Law for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Landlord, or
pertaining to or involving any Hazardous Substance used, generated, stored,
disposed of or released, in, onto or from the Premises prior to the Term or
during the term of this Lease by or for Landlord in violation of applicable
Environmental Law or this Lease.  Tenant shall cooperate in any such activities
at the request of Landlord, including allowing Landlord and Landlord's agents to
have reasonable access to the Premises at reasonable times in order to carry out
Landlord's investigative and remedial responsibilities, provided that such
actions shall not interfere with the conduct of Tenant's business on the
Premises.
28.5.       Tenant Indemnification. Tenant shall indemnify, defend and hold
Landlord, its agents, employees, lenders and ground lessor, if any, harmless
from and against any and all damages, liabilities, judgments, claims, expenses,
fines, penalties, and reasonable attorneys' and consultants' fees to the extent
arising out of or involving any Hazardous Substance brought onto the Premises by
or for Tenant during the Term (provided, however, that Tenant shall have no
liability under this Lease with respect to, and Landlord shall be solely
responsible for, underground migration of any Hazardous Substance under the
Premises from adjacent properties not caused or contributed to by Tenant or any
Hazardous Substance that is present in, on or under or about the Premises as of
the commencement of the Term).  Tenant's shall be responsible for the effects of
any contamination or injury to person, property or the environment resulting
from Hazardous Substances used, stored, generated or released by Tenant in or on
the Premises during the Term and the cost of investigation, removal,
remediation, restoration and/or abatement to the extent required to make the
Premises comply with applicable Environmental Law, and such obligations shall
survive the expiration or termination of this Lease.  No termination,
cancellation or release agreement entered into by Landlord and Tenant shall
release Tenant from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Landlord in writing at the time of
such agreement.
 
19

--------------------------------------------------------------------------------

28.6.       Landlord Indemnification. Landlord and its successors and assigns
shall indemnify, defend and hold Tenant, its agents, employees and lenders,
harmless from and against any and all any and all damages, liabilities,
judgments, claims, expenses, fines, penalties, and reasonable attorneys' and
consultants' fees to the extent arising out of or involving any underground
migration of any Hazardous Substance under the Premises from adjacent properties
not caused or contributed to by Tenant, any Hazardous Substance brought onto the
Premises by or for Landlord, any Hazardous Substances which existed in, on or
under the Premises or were used, generated, stored or released in, on, under or
from the Premises prior to the commencement of the Term or which are caused by
the activities or negligence (active or passive) or willful misconduct of
Landlord, its agents or employees.  Landlord shall be responsible for the
effects of any contamination or injury to person, property or the environment
resulting from the existence, use, generation, storage, disposal or release of
Hazardous Substances the responsibility of Landlord under this Lease, and the
cost of investigation, removal, remediation, restoration and/or abatement to the
extent required to make the Premises comply with applicable law, and shall
survive the expiration or termination of this Lease.  No termination,
cancellation or release agreement entered into by Landlord and Tenant shall
release Landlord from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Tenant in writing at the time of
such agreement.

29.
BROKERS.

Each party agrees to indemnify and hold the other party harmless from and
against any claims for a fee or commission on account of this Lease arising out
of dealings with the party from whom indemnification is sought.



30.
TENANT REMOVABLE PROPERTY LIENS.

If this Lease is terminated by Landlord due to an Event of Default by Tenant,
Landlord grants to any lender or equipment lessor of Tenant, on commercially
reasonable terms, a license to enter the Premises for a period of time not to
exceed fifteen (15) days after the Lease termination date to remove Tenant's
Removable Property, provided that if such lender or equipment lessor does not
remove all or any part of such equipment, trade fixtures and personal property,
Landlord may exercise any right it might have to Tenant's property under the
UCC.
 
20

--------------------------------------------------------------------------------




31.
MISCELLANEOUS.

31.1.      Attorney's Fees.  If Landlord or Tenant brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to an award of
reasonable attorneys' fees. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term "Prevailing Party" shall mean the
party who substantially obtains or defeats the relief sought, as the case may
be. The attorneys' fees award shall not be computed in accordance with any court
fee schedule, but shall be such as to fully reimburse all attorneys' fees
reasonably incurred.
31.2.       Consents.  Except as otherwise provided herein, wherever in this
Lease the consent of a party is required to an act by or for the other party,
such consent shall not be unreasonably withheld, conditioned or delayed.
31.3.       Performance Under Protest.  If at any time a dispute shall arise as
to any amount or sum of money to be paid by one party to the other under the
provisions hereof, the party against whom the obligation to pay the money is
asserted shall have the right to make payment "under protest" and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said party
to pay such sum or any part thereof, said party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay.
31.4.       Amendments. This Lease may be modified only in writing, signed by
the parties in interest at the time of the modification.
31.5.       Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT.
31.6.       Severability.  If any provision of this Lease is determined to be
unenforceable pursuant to a non-appealable, final judgment of a court of
competent jurisdiction, the remaining provisions of this Lease shall, mutatis
mutandis, remain in full force and effect.
31.7.       Counterparts.  This Lease may be executed in counterparts, each of
which shall be deemed an original and all of which counterparts taken together
shall constitute one and the same agreement.  Signatures to this Lease
transmitted by telecopy or other electronic means shall be valid and effective
to bind the party so signing.
31.8.       Electrical Assessments and Increases.  Should the Building's
electrical provider be required by law to increase the cost of the Building's
kWh, Landlord shall provide documentation for the increase and pass the
incremental cost to the Tenant, which Tenant shall pay as Additional Rent.
 
21

--------------------------------------------------------------------------------

31.9.       Right of First Refusal.  During the Lease Term, if Landlord receives
a third party written offer on terms acceptable to Landlord to lease more than
1MW of available power to a cryptocurrency mining company, Tenant shall have a
right of first refusal to lease the same amount of power on the same terms as
the detailed in the third party offer (the "ROFR Power"), provided that Tenant
is not in default under this Lease beyond any applicable notice and cure
periods.  Landlord shall notify Tenant of any such offer by delivering to Tenant
a full and complete written statement of the terms of such offer, and Tenant
shall have seven (7) business days within which to exercise its right of first
refusal by giving Landlord written notice. If Tenant timely exercises its right
of first refusal, the parties shall execute an amendment to this Lease for the
purpose of evidencing the addition of the ROFR Power to this Lease and modifying
any terms of this Lease that require adjustment.  For purposes of payment of
Rent, the "ROFR Power Commencement Date" shall be the earlier of 60 days from
full execution of a lease amendment that includes the ROFR Power or Tenant's use
of the ROFR Power, whichever occurs first.  If Tenant does not exercise the
first offered right of first refusal as provided herein, Tenant's right of first
refusal shall terminate Landlord shall be free to lease all or part of the ROFR
Power to third parties and be free and clear of Tenant's right of first refusal
under this section.
32.       RENEWAL OPTIONS


Subject to the following terms and conditions, and provided that Tenant is not
in default under this Lease beyond any applicable notice and cure period, Tenant
shall have four (4) renewal options (each a "Renewal Option") to extend the
Lease Term for additional periods of 1 year each (each a "Renewal Term").  Each
Renewal Term will commence on the date immediately following the Termination
Date or the end of the immediately preceding Renewal Term, as applicable. Each
Renewal Term will be on the same terms and conditions as the initial Lease Term,
except as provided in this paragraph.  Base Rent for each Renewal Term shall be
adjusted as set forth below:


4MW of available power:


Period
 
Annual Base Rent
Per kW
   
Monthly Installments
of Base Rent at 4MW
 
February 16, 2019 – February 15, 2020
 
$
57.63
   
$
230,520.00
 
February 16, 2020 – February 15, 2021
 
$
59.36
   
$
237,440.00
 
February 16, 2021 – February 15, 2022
 
$
61.14
   
$
244,560.00
 
February 16, 2022 – February 15, 2023
 
$
62.97
   
$
251,880.00
 

 
 
 
22

--------------------------------------------------------------------------------


 
4.01MW to 12MW of available power:


Period
 
Annual Base Rent
Per kW from 4.01MW to 12MW
 
February 16, 2019 –February 15, 2020
 
$
55.12
 
February 16, 2019 – February 15, 2020
 
$
55.12
 
February 16, 2019 – February 15, 2020
 
$
55.12
 
February 16, 2019 – February 15, 2020
 
$
55.12
 



At least three (3) months, but no more than six (6) months, prior to the
expiration of the initial Lease Term or Renewal Term, as applicable, Tenant
shall give Landlord written notice of its intent to exercise the applicable
Renewal Option.  If Tenant does not elect to exercise a Renewal Option, all
remaining Renewal Options, if any, shall terminate.



33.
GUARANTY:



Riot Blockchain, Inc. ("Guarantor") hereby provides a limited guarantee of only
the Tenant's failure to make payment of Base Rent or Additional Rent pursuant to
the terms of this Lease.  Such guaranty shall survive an assignment of the Lease
as provided for in Paragraph 18.  Guarantor's obligation hereunder is an
absolute, unconditional, continuing guaranty of payment of Base Rent and
Additional Rent as set forth in this Lease and will not terminate until Tenant
has paid in full all amounts owing to Landlord as Base Rent or Additional Rent
under this Lease.  If Tenant fails to make any payment of rent or other sums
owed to Landlord when due and such default is not remedied within any applicable
notice and cure period, Guarantor shall thereafter be fully liable and
responsible for payment of Tenant's obligations as if Guarantor itself had
executed the Lease as lessee.  The rights granted in this Section 33 shall be in
addition to any other rights of Landlord against Tenant and shall not be waived
by any failure on the part of Landlord to assert its rights or remedies against
Tenant.  This guaranty shall be binding on Guarantor and its successors and
assigns, and shall inure to the benefit of Landlord and its successors and
assigns.  Guarantor consents to the assignment of all or any portion of the
rights of Landlord under this guaranty in connection with any assignment of the
rights of Landlord under the Lease, whether by operation of law (including,
without limitation, as the result of the merger of Landlord with and into
another entity) or otherwise, without notice to Guarantor.








[Remainder of page intentionally left blank]
23

--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the date first above written.
 

 
Landlord:


7725 Reno #1, LLC, an Oklahoma limited liability company
         
 
By:
/s/ Terryl Zerby       Name:  Terryl Zerby       Title: Manager          

 


 

 
Tenant:


KAIROS GLOBAL TECHNOLOGY, INC.
         
 
By:
/s/ John O'Rourke       Name:  John O'Rourke       Title: Authorized Signatory  
       

 


 

 
As to the Guaranty in Paragraph 33:


RIOT BLOCKCHAIN, INC.
         
 
By:
/s/ John O'Rourke       Name:  John O'Rourke       Title: Authorized Signatory  
       







 
 
 
 
 
 
 
 
 


24

--------------------------------------------------------------------------------

EXHIBIT A


[image0.jpg]



25